DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 22 is rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
With respect to claim 22: The recitations “the plurality of rows of the first set of markings” and “the first set of markings” lack antecedent basis. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4-16, and 21-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 8,863,541 B2 (Swofford) in view of US 10,660,435 B2 (Miller).
With respect to claim 1: Swofford discloses a refrigerated display case (refrigerated case 10) comprising: a rear wall (wall 24) comprising: a first end (end at bottom 84); a second end (end at top 82) disposed opposite the first end; a mounting rail (frame member 100) coupled to the rear wall (Col. 5 lines 24-35); and a shelf (shelf 26) adjustably configured to couple to the mounting rail at a plurality of positions between the first end and the second end of the rear wall (Figs 1A-1B, Fig. 7, and Col. 5 lines 12-35).
Swofford Col. 5 lines 12-35 disclose that the frame members 100 act as brackets, providing for shelves 26 to be coupled or mounted thereto. The frame members 100 include a plurality of slots or other receiving features for coupling or mounting shelves 26 thereto. However, Swofford does not disclose “a plurality of markings” as set forth in claim 1. 
Miller discloses a system 100 that includes a plurality of wire shelves 120 which are adjustably coupleable to uprights 105 at a plurality of positions between the top and bottom ends of the system 100/uprights 105. The uprights 105 include a plurality of slots 115 to enable adjustment of the height of the shelves 120 (Cols. 4-7). The slots 115 are spaced at ¾ inch, which provides double the number of mounting locations as compared to the industry-standard 1.5 inch spacing (Cols. 1 and 5). 
Miller’s shelves 120 are adjustable based on package heights of items to be placed on shelves 120 (Col. 5). The uprights 105 include some marking, such as numbers 116, so that proper placement of the shelves 120 can be obtained (Cols. 4-5 and 7). The numbers 116 may be placed at every other slot 115 (Col. 5). Miller Fig. 1A shows some marking at every slot 115, with numbers 116 only at every other slot 115. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Swofford’s refrigerated case 10 to include Miller’s markings/numbers 116, as the use of a known technique to improve similar devices in the same way yields predictable results to one of ordinary skill in the art.
One would be motivated to make such a modification to easily adjust the positions of Swofford’s shelves 26 on the frame members 100 based on the heights of items to be placed on the shelves 26, similarly to Miller’s invention. The markings/numbers 116 help a user position Swofford’s shelves 26 in desired positions, similarly to Miller’s invention. 
In Miller’s invention, the markings/numbers 116 are on the uprights 105. Miller’s uprights 105 are analogous to Swofford’s frame members 100. When modifying Swofford’s invention according to Miller’s disclosure, the placement of Miller’s markings/numbers 116 on uprights 105 suggests placing the markings/numbers 116 on Swofford’s frame members 100. However, it has been held that rearranging or relocating the essential working parts of an invention involves only routine skill in the art. 
See Swofford Figs. 1A, 3-4, 6-7, and 13-14. Swofford’s frame members 100 are positioned immediately adjacent to the wall 24. Ergo, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to put the markings/numbers 116 on Swofford’s wall 24 near the frame members 100 (instead of directly on the frame members 100), because that involves merely relocating the markings/numbers 116 to the structure immediately adjacent to the frame members 100. Having the markings/numbers 116 on the wall 24 adjacent to the frame members 100 is an obvious variation of having the markings/numbers 116 on the frame members 100. 
Miller Col. 1 lines 14-50 teach away from having slots 1.5 inches on center. As noted above, the ¾ inch spacing in Fig. 1A provides double the number of slots 115 as compared to 1.5 inch spacing (Miller Col. 5 lines 26-62).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the slots in Swofford’s frame members 100 spaced at ½ inch, as a further improvement beyond the ¾ inch spacing. The ½ inch spacing provides an even greater number of shelf-mounting positions as compared to the ¾ inch spacing.
It is obvious to have the numbers 116 at every other slot, as disclosed by Miller, even when the slots are at ½ inch spacing. In such a configuration, each number 116 is “a depiction of a numeric value labeling a distance from the first end to the depiction of the numeric value” as claimed. Each number 116 depicts the distance, in inches, from the bottom end to said number 116. 
Alternatively, it is obvious to have the slots in Swofford’s frame members 100 spaced at 1 inch, to have some improvement over the 1.5 inch spacing. It is obvious to have the numbers 116 at every slot, as an obvious variation of having numbers 116 at every other slot. Miller Fig. 1A shows some markings at every slot, and having numbers 116 at every slot is an obvious variation of what is shown by Miller Fig. 1A. In such a configuration, each number 116 is “a depiction of a numeric value labeling a distance from the first end to the depiction of the numeric value” as claimed. Each number 116 depicts the distance, in inches, from the bottom end to said number 116. 
Swofford, as modified, makes obvious “a plurality of markings disposed between the first end and the second end…wherein the plurality of markings are configured to indicate a distance from the first end of the rear wall to the shelf based on alignment of the shelf with at least one of the plurality of markings, and at least one of the plurality of markings is configured as a depiction of a numeric value labeling a distance from the first end to the depiction of the numeric value” as recited in claim 1. 
With respect to claim 2: As set forth in the rejection of claim 1 above, the “predefined increments” are 1 inch increments. 
With respect to claim 4: Swofford’s wall 24 includes a first set of openings 90 on the lower portion 86 thereof, and a second set of openings 92 on the upper portion 88 thereof. The first set of openings 90 is in a first pattern defined by a first row 96 of openings 90 and a second row 98 of openings 90. The second set of openings 92 is in a second pattern. The first and second patterns may be the same, or they may be different. The openings 90/92 may be holes, slots, apertures, outlets, etc. for distributing air flow 70 to the product storage area of refrigerated case 10. The openings 90/92 may be any size, any shape, and/or arranged in any manner to achieve a desired distribution of air flow 70. See Swofford Cols. 4-5.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have Swofford’s openings 90 and/or 92 arranged in a pattern that aligns the openings 90 and/or 92 with the numbers 116 added to the wall 24, as a natural result of varying the openings 90/92 according to Swofford’s disclosure. Such openings 90/92 meet “holes” as claimed. 
Further, the Applicant’s specification at [0022] discloses the plurality of markings 230 (which includes the first set of markings 240 and second set of markings 250) are configured as holes. The second set of markings 250 are disclosed as holes at [0022]. The second set of markings 250 are disclosed as depictions of numeric values at [0020].
It is obvious for the numbers 116 added to Swofford’s wall 24 to be holes through the wall 24 by forming the numbers 116 in the same way as the openings 90/92. This meets the claimed “holes”. 
With respect to claim 5: In the combination, the slots in Swofford’s frame members 100 meet the claimed “plurality of slots”. 
With respect to claim 6: See Swofford Fig. 1A for the shelf 26 having a top surface. In Miller Fig. 3A, it appears that the top of the shelf 120 is substantially aligned with the marking/number 116 at the slot 115 which receives the upper prong 130 of said shelf 120. This makes obvious having the top surface of Swofford’s shelf 26 aligned with one of the markings/numbers 116 when mounted to the frame member 100.
Further, it has been held that rearranging or relocating the essential working parts of an invention involves only routine skill in the art. Having the top of the shelf 26 aligned with one of the plurality of markings is a natural result of relocating the markings up or down a small amount. As moving the markings up or down a small amount is an obvious variation, the claimed “configured to align” is rendered obvious. 
In Swofford Fig. 1A, shelf brackets 118 make obvious “a plurality of mounting flanges” as claimed. It is obvious for Swofford’s shelf brackets 118 to include some structure that is 1) like Miller’s prongs 130/131/225, and 2) engages in the slots in Swofford’s frame members 100. 
With respect to claim 7: See Swofford Fig. 7. The claimed “first side” and “second side” are the left and right sides of the frame member 100. The two vertical columns of slots in the frame member 100 (see Swofford Col. 5 for disclosure of slots) meet “a plurality of mounting slots” as claimed. 
With respect to claim 8: In Miller Fig. 3A, it appears that the top of the shelf 120 is aligned with the marking/number 116 at the slot 115 which receives the upper prong 130 of said shelf 120. This makes obvious having the top surface of Swofford’s shelf 26 aligned with one of the markings/numbers 116 when mounted to the frame member 100.
Further, it has been held that rearranging or relocating the essential working parts of an invention involves only routine skill in the art. Having the top of the shelf 26 aligned with one of the plurality of markings is a natural result of relocating the markings up or down a small amount. As moving the markings up or down a small amount is an obvious variation, the claimed “configured to align” is rendered obvious. 
With respect to claim 9: Similarly to the rejection of claim 4 above, Swofford in view of Miller makes obvious a panel assembly for a refrigerated display case comprising: a panel (Swofford’s wall 24) comprising: a first end (end at bottom 84); a second end (end at top 82) opposite the first end; a first side (left side of wall 24) extending between the first end and the second end; a second side (right side of wall 24) opposite the first side and extending between the first end and the second end; and a plurality of markings disposed between the first end and the second end and configured to indicate a distance between the first and second ends to facilitate positioning of shelves (Swofford’s shelves 26) in the refrigerated display case, the plurality of markings comprising: a first set of markings (Swofford’s openings 90 and/or 92) disposed in a plurality of rows (in a pattern as disclosed by Swofford), each of the plurality of rows parallel to the first end (the rows of openings 90 and/or 92 are horizontal); and a second set of markings (Miller’s numbers 116, as added to Swofford’s wall 24 in the rejection of claim 1) aligned with a subset of the first set of markings and configured as depictions of numeric values (numbers) indicating the distance from the first end to the depictions.
With respect to claim 10: In the combination, the claimed “predetermined increment” is 1 inch.
With respect to claim 11: In the combination, Swofford’s openings 90 and/or 92 meet “holes” as claimed. 
Further, the Applicant’s specification at [0022] discloses the plurality of markings 230 (which includes the first set of markings 240 and second set of markings 250) are configured as holes. The second set of markings 250 are disclosed as holes at [0022]. The second set of markings 250 are disclosed as depictions of numeric values at [0020].
It is obvious for the numbers 116 added to Swofford’s wall 24 to be holes through the wall 24 by forming the numbers 116 in the same way as the openings 90/92. This meets the claimed “holes”. 
With respect to claim 12: Swofford’s frame member 100 meets “a mounting rail” as claimed. 
With respect to claim 13: The shelf-mounting slots in frame member 100 (Swofford Fig. 7 and Col. 5 lines 22-24) meet “a plurality of mounting receptacles” as claimed. 
With respect to claim 14: See Swofford Figs. 1-4 and Cols. 3-5. The frame member 100 on the left side of a shelf 26 meets “a first mounting rail” as claimed, and the frame member 100 on the right side of a shelf 26 meets “a second mounting rail” as claimed. 
With respect to claims 15-16: Swofford’s shelf 26 meets “a shelf” as claimed. 
In Miller Fig. 3A, it appears that the top of the shelf 120 is substantially aligned with the marking/number 116 at the slot 115 which receives the upper prong 130 of said shelf 120. This makes obvious having the top surface of Swofford’s shelf 26 aligned with one of the numbers 116 when mounted to the frame member 100. As modified above, the first set of markings (Swofford’s openings 90/92) is aligned with the second set of markings (Miller’s numbers 116). Aligning with the number 116 meets claim 16. Aligning with the opening 90/92 meets claim 15. 
Further, it has been held that rearranging or relocating the essential working parts of an invention involves only routine skill in the art. Having the top of the shelf 26 aligned with one of the plurality of markings is a natural result of relocating the markings up or down a small amount. As moving the markings up or down a small amount is an obvious variation, the configurations of claims 15-16 are rendered obvious. 
With respect to claim 21: Swofford Cols. 4-5 teach that the openings 90/92 may be sized and shaped in any manner. In Swofford Fig. 7, the openings 90/92 are elongated slots. This does not meet the claimed shapes.
Swofford Fig. 15 and Col. 14 disclose circular openings 568 that serve a similar purpose as the openings 90/92, but located in a shelf cover 566 attached to a shelf 426. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to form openings 90/92 as circular in shape, like the openings 568, based on Swofford’s disclosure of the openings 90/92 being any size and shape. 
With respect to claim 22: Swofford Cols. 4-5 teach that the openings 90/92 may be sized and shaped in any manner.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the size of the openings 90/92 correspond to a size of the panel (wall 24), the positioning of the openings 90/92 relative to the plurality of rows of the first set of markings, or the numbers 116 based on varying the size according to Swofford Cols. 4-5. 
Further, the Applicant’s specification at [0022] discloses the plurality of markings 230 (which includes the first set of markings 240 and second set of markings 250) are configured as holes. The second set of markings 250 are disclosed as holes at [0022]. The second set of markings 250 are disclosed as depictions of numeric values at [0020].
It is obvious for the numbers 116 added to Swofford’s wall 24 to be holes through the wall 24 by forming the numbers 116 in the same way as the openings 90/92. In such a configuration the claimed “size of the holes” is the size of the numbers 116. This meets “wherein a size of the holes corresponds to…the numeric value” as claimed. 
With respect to claim 23: The Applicant’s specification at [0022] discloses the plurality of markings 230 (which includes the first set of markings 240 and second set of markings 250) are configured as holes. The second set of markings 250 are disclosed as holes at [0022]. The second set of markings 250 are disclosed as depictions of numeric values at [0020].
It is obvious for the numbers 116 added to Swofford’s wall 24 to be holes through the wall 24 by forming the numbers 116 in the same way as the openings 90/92. This meets the claim as written. 
With respect to claim 24: Swofford Cols. 4-5 teach that the openings 90/92 may be sized and shaped in any manner.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the size of the openings 90/92 correspond to a size of the panel (wall 24), the positioning of the openings 90/92 relative to the plurality of rows of the first set of markings, or the numbers 116 based on varying the size according to Swofford Cols. 4-5. 
Further, the Applicant’s specification at [0022] discloses the plurality of markings 230 (which includes the first set of markings 240 and second set of markings 250) are configured as holes. The second set of markings 250 are disclosed as holes at [0022]. The second set of markings 250 are disclosed as depictions of numeric values at [0020].
It is obvious for the numbers 116 added to Swofford’s wall 24 to be holes through the wall 24 by forming the numbers 116 in the same way as the openings 90/92. In such a configuration the claimed “size of the holes” is the size of the numbers 116. This meets “wherein a size of the holes corresponds to…the numeric value” as claimed. 
With respect to claim 25: In the combination, the claimed “predetermined increment” is 1 inch.
Response to Arguments
The claim objections made in the previous Office action are withdrawn.
The Applicant asserts that Miller’s numbers 116 don’t depict a numeric value labeling a distance from the first end. However, by making obvious modifications to the spacing of the slots, the numbers 116 do depict a numeric value labeling a distance from the first end. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M ROERSMA whose telephone number is (571)270-3185. The examiner can normally be reached M-F 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 571-270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW M ROERSMA/           Primary Examiner, Art Unit 3637